Piper, J.
(dissenting). I cannot agree with the majority that the failure of the State to repair the stop sign was a proximate cause of the accident. The trial court has found that the accident was caused solely by the negligence of Miss Steinmiller and that finding is supported by the evidence. The accident happened in the daytime, 2:30 p.m., it was not raining, the pavement was dry and the visibility was good. Miss Steinmiller saw the intersection, approached it at a speed of twenty miles per hour or less, knew that Route 96-A was a heavily traveled highway and intended to turn upon it and proceed towards Rochester. She says she stopped her car when it was one and one-half feet into the intersection. Had she stopped two feet westerly from the point she did stop, the accident would have been avoided. Nothing in this record indicates she would have stopped sooner if the stop sign had been in place.
The facts in the Nuss case (Nuss v. State of New York, 195 Misc. 38, revd. 276 App. Div. 300, revd. 301 N. Y. 768), relied upon by the majority are not similar. In that case the accident happened in the nighttime and the driver, Sawyer, testified he did not see the intersection until it was too late to stop before entering it, and the trial court found that if the stop sign had been clearly visible Sawyer would have been warned of the dangerous intersection.
Foley v. State of New York (294 N. Y. 275) and Eastman v. State of New York (303 N. Y. 691) are both clearly distinguishable on the facts.
Section 8 of the Court of Claims Act waives the State’s immunity from liability and the State, assumes liability under the same rules of law as applied to individuals or corporations *537in actions in the Supreme Court. The State does not thereby insure the drivers and passengers of motor vehicles against injury while traveling upon State highways. The rules of negligence, contributory negligence and proximate cause are as applicable here as they would have been if the claimants had brought an action in Supreme Court against an individual who was charged with the duty of maintaining the stop sign in question. Assuming such a duty on the part of such an individual defendant, and that his negligence was clearly established by the proof, it would still be a question of fact for the jury to determine whether or not his negligence was the proximate cause of this accident, and I doubt that a jury verdict for the individual defendant would be set aside by any appellate court on this record.
The proximate cause of an accident is, as I understand it, that which in a natural and continuous sequence, unbroken by any new cause, produces that accident and without which that accident would not have occurred. Here there is evidence from Miss Steinmiller that she saw the intersection, that she was traveling at a relatively slow speed; she presumably intended to turn at the intersection. What warning or knowledge would a stop sign have given her that she did not have? I can find no evidence from which an inference can be drawn that the absence of the stop sign was a proximate cause of the collision.
The Court of Claims Judge who tried this case heard the evidence and passed on that question. He found that the absence of the stop sign was not the proximate cause of this accident. I find no evidence in this record that requires us to reverse that finding. The decision of the trial court on the question of fact should be given as much weight as a jury verdict in an action in Supreme Court.
The judgments of the Court of Claims should be affirmed.
All concur, except Piper, J., who dissents and votes for affirmance in a separate opinion. Present — McCurx, P. J., Vaughak, Kimball, Piper and Vax Duser, JJ.
Judgment on claim No. 31652 reversed on the law and facts, with costs, and judgment directed in favor of the claimant for the sum of $45,000, with interest, for pecuniary loss, and $10,000 for conscious pain and suffering. Certain findings of fact and conclusion of law disapproved and reversed and new findings and conclusion made.
*538Judgment on claim No. 31183 reversed on the law and facts, with costs, and judgment directed in favor of claimant for the sum of $40,000 with interest. Certain findings of fact and conclusion of law disapproved and reversed and new findings and conclusion made.